Resettled order judicially settling appellant’s final account as committee, removing him as such committee and surcharging him in the sum of $2,740.99, modified on the law and the facts by reducing the surcharge to the sum of $1,947.83, and as so modified, unanimously affirmed, with costs to the special guardian, payable out of the estate. The evidence adduced by the committee justifies a finding that in the years 1933 to 1941, inclusive, the committee expended $75 a year when he and the incompetent’s niece visited the incompetent at the State hospitals, as well as $65 in the year 1930, -and $23.16 in the year 1932. The committee also is entitled to a credit of $30 for bond premiums paid in 1941 out of his own funds. Appeal from original order dismissed, without costs. Present— Close, P. J., Hagarty, Johnston and Aldrich, JJ.; Carswell, J., not voting. [See 268 App. Div. 780.]